IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                 NO. 2013-CP-01595-COA

WILLIE EARL RILEY A/K/A WILLIE RILEY                                          APPELLANT
A/K/A WILLIE E. RILEY

v.

STATE OF MISSISSIPPI                                                            APPELLEE


DATE OF JUDGMENT:                           08/23/2013
TRIAL JUDGE:                                HON. JANNIE M. LEWIS
COURT FROM WHICH APPEALED:                  HOLMES COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     WILLIE EARL RILEY (PRO SE)
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: BARBARA WAKELAND BYRD
NATURE OF THE CASE:                         CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                    MOTION FOR POST-CONVICTION RELIEF
                                            DISMISSED
DISPOSITION:                                AFFIRMED - 10/28/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., ISHEE, ROBERTS AND JAMES, JJ.

       ROBERTS, J., FOR THE COURT:

¶1.    Willie Earl Riley appeals the Holmes County Circuit Court’s judgment dismissing his

sixth motion for post-conviction relief (PCR). Riley claims that the circuit court erred by

finding that his most recent PCR motion is untimely and barred as a successive writ. Riley

also claims that he received ineffective assistance of counsel, and the circuit court erred when

it accepted his guilty plea to murder. Finding that Riley’s sixth PCR motion is barred by the

doctrine of res judicata, we affirm.

                        FACTS AND PROCEDURAL HISTORY
¶2.    During 1999, Riley was charged with murdering his girlfriend, Ann Weatherall. He

confessed that he shot her in the head after she told him that she did not want to be with him

anymore. Later, Riley pled guilty to murder. Since then, he has repeatedly attempted to

obtain post-conviction relief.

¶3.    Riley filed his first PCR motion during 2000. Riley v. State, 90 So. 3d 112, 114 (¶3)

(Miss. Ct. App. 2011). The circuit court dismissed it, and Riley did not appeal. In July 2001,

Riley filed his second PCR motion. He claimed that his guilty plea was involuntary, his

sentence was illegal, and he received ineffective assistance of counsel. Id. at (¶4). The

circuit court dismissed Riley’s second PCR motion, and this Court affirmed the circuit

court’s judgment in Riley v. State, 848 So. 2d 888, 889 (¶2) (Miss. Ct. App. 2003).

¶4.    The circuit court summarily dismissed Riley’s third and fourth PCR motions. There

is no indication that he appealed the circuit court’s decisions. During late 2009, Riley filed

his fifth PCR motion. Riley, 90 So. 3d at 114 (¶8). After the circuit court summarily

dismissed it because it was barred as a successive writ, Riley appealed to this Court. Id.

That appeal culminated in this Court’s second reported opinion regarding Riley’s attempts

to obtain post-conviction relief. Id. We noted that we had previously addressed Riley’s

claims that he did not plead guilty voluntarily, and he received ineffective assistance of

counsel. Id. at 115 (¶12). Ultimately, this Court found that Riley’s fifth PCR motion was

barred as a successive writ. Id. at (¶11). We also found no merit to Riley’s claims that the

indictment against him was fatally flawed, and newly discovered evidence exempted his PCR

motion from all procedural bars. Id. at 116 (¶14). Finally, we noted that Riley’s fifth PCR

motion was untimely. Id. at (¶15).


                                              2
¶5.    Undeterred, on July 19, 2013, Riley filed his sixth PCR motion. Within his sixth PCR

motion, Riley raised a myriad of claims that primarily focused on the concept that he

received ineffective assistance of counsel. Riley also briefly claimed that the circuit court

did not inform him that he was waiving a number of his rights during the guilty-plea hearing.

Following the circuit court’s summary dismissal of his sixth PCR motion, Riley appeals.

                                STANDARD OF REVIEW

¶6.    We will not reverse a circuit court’s decision to dismiss a PCR motion unless the

circuit court was clearly erroneous. Riley, 90 So. 3d at 114 (¶9). We review questions of law

de novo. Id.

                                         ANALYSIS

       I.      EFFECTIVE ASSISTANCE OF COUNSEL

¶7.    Riley again repeats his claim that he received ineffective assistance of counsel. This

is at least the third time he has raised this issue. Riley, 848 So. 2d at 891 (¶8); Riley, 90 So.
3d at 115 (¶12). Under Mississippi’s Uniform Post-Conviction Collateral Relief Act

(UPCCRA), any order denying or dismissing a PCR motion is a bar to a second or successive

PCR motion. Miss. Code Ann. § 99-39-23(6) (Supp. 2014). But Riley claims that he has a

fundamental constitutional right to effective counsel. Accordingly, Riley reasons that he is

entitled to raise this issue repeatedly and perpetually based on the Mississippi Supreme

Court’s decision in Rowland v. State, 42 So. 3d 503, 506 (¶9) (Miss. 2010), in which the

supreme court stated that “errors affecting fundamental constitutional rights are excepted

from the procedural bars of the UPCCRA.” In other words, Riley argues that neither the




                                               3
time-bar1 nor the successive-writ bar applies to an ineffective-assistance-of-counsel claim.

¶8.    The supreme court has not held that an ineffective-assistance-of-counsel claim

invokes a “fundamental right” that circumvents all procedural bars that apply to PCR

motions. But it is not necessary for us to decide the question, because the supreme court has

held that the principle of res judicata applies in the context of PCR motions. Jones v. State,

119 So. 3d 323, 326 (¶9) (Miss. 2013). Res judicata prevents the litigation of claims that

“were made or should have been made” during previous litigation. Hill v. Carroll Cnty., 17
So. 3d 1081, 1084 (¶8) (Miss. 2009). Because Riley already raised his claim that he received

ineffective assistance of counsel, he is precluded from relitigating it here. Therefore, the

circuit court did not err when it summarily dismissed Riley’s sixth PCR motion.2

       II.    INTELLIGENT AND VOLUNTARY GUILTY PLEA

¶9.    Riley also repeats his claim that the circuit court erred when it accepted his guilty

plea. According to Riley, the circuit court did not inform him that by pleading guilty, he was

waiving his rights to be tried by a jury, confront adverse witnesses, and avoid self-

incrimination. In Riley, 848 So. 2d at 890 (¶4), we found “that [during Riley’s guilty-plea



       1
        Under Mississippi Code Annotated section 99-39-5(2) (Supp. 2014), a PCR motion
challenging a guilty plea must be filed within three years of the entry of the judgment of
conviction.
       2
         Because Riley pled guilty to murder and he was sentenced to life, he is not eligible
for earned-time allowance. Miss. Code Ann. § 47-5-139(1)(a) (Rev. 2011). Accordingly,
there is no reason to discuss sanctioning Riley by ordering the forfeiture of meritorious
earned time under Mississippi Code Annotated section 47-5-138(3) (Supp. 2014). However,
we caution Riley that an inmate who repeatedly files objectively frivolous PCR motions may
face other sanctions. See Miss. Code Ann. § 47-5-76(1) (Rev. 2011); Ivy v. State, 688 So.
2d 223, 224 (Miss. 1997); Reed v. State, 70 So. 3d 1174, 1175-76 (¶3) (Miss. Ct. App.
2011).

                                              4
hearing, he] was thoroughly questioned on the record by the trial judge regarding [his]

understanding of the crime charged, the applicable sentencing, and the waiver of his

constitutional rights.” Consequently, this issue is also barred by res judicata.

¶10.   Moreover, Riley’s claim is patently false. The transcript of Riley’s guilty-plea hearing

is in the record. Before the circuit court accepted Riley’s guilty plea, the circuit court told

him:

       [Y]ou have a right to a public trial by jury. In that trial, you have a right to
       cross-examine all witnesses that will be called to testify against you. You have
       a right to subpoena witnesses to testify in your own behalf. You have a right
       to testify or not testify as you so desire. Should you decide not to testify, this
       [c]ourt would instruct the jury that they could not hold the fact that you did not
       testify against you. This [c]ourt will also instruct the jury that they must
       presume that you are innocent until the State proves your guilt beyond a
       reasonable doubt.

The circuit court then asked Riley whether he wanted to give up those constitutional rights

and plead guilty. Riley answered, “Yes, ma’am.” Therefore, this issue is barred and it has

no merit.

¶11. THE JUDGMENT OF THE HOLMES COUNTY CIRCUIT COURT
DISMISSING THE MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED.
ALL COSTS OF THIS APPEAL ARE ASSESSED TO HOLMES COUNTY.

     LEE, C.J., GRIFFIS, P.J., ISHEE, CARLTON, MAXWELL, FAIR AND
JAMES, JJ., CONCUR. IRVING, P.J., AND BARNES, J., CONCUR IN PART AND
IN THE RESULT WITHOUT SEPARATE WRITTEN OPINION.




                                               5